DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                                  		           Status of Claims
		
Claims 1, 3, 4, 6, 8-11, 13, 15, 17-19 are pending. Claim 21 has been deleted. Claims 1, 3, 4, 6, 8, 10, 13, 15, 17-18 has been amended. Claims 1 and 5 are independent.  This Office action is in response to the “Applicant’s arguments” received on 07/21/2022.
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With respect to the claims, the claims have been amended as follows:
Claim 1, Line 7: after “orientations and the” and before “positions of the photographing device”, add – “different” --; [orientations and the different positions of the photographing device]
Claim 1, Lines 16 and 17: after “using covariance matrices indicating deviation” and before “of relative transformation matrices”; delete – “of” --; and add – “with respect to” --; [using covariance matrices indicating deviation with respect to 
Claim 1, Line 17: after “between two of the” and before “transformation matrices”; add – “determined” --; [between two of the determined transformation matrices];
Claims 3-4, 6, 9-11, 13, Line 1: after “updating the” and before “high definition map”, add –“three-dimensional”; [“updating the three-dimensional high definition map”];
Claim 3, Line 2 and Claim 17, Line 2: after “wherein the” and before “positions and orientation of the photographing device”, add – “different”; [“wherein the different positions and orientation of the photographing device”];
Claims 3, Line 3: after “determined using the”, and before “transformation matrices”; add – “determined” --; [determined using the determined transformation matrices]; 
Claim 4, Lines 2 and 3: after “each of the”, and before “transformation matrices”, add – “determined”; [“each of the determined transformation matrices”];
Claim 6, Line 2: after “correcting” and before “the transformation matrices based on driving information”, add – “using latest one of the transformation matrices most advanced in time, remaining ones of the transformation matrices other than the latest one of “; [“correcting using latest one of the transformation matrices most advanced in time, remaining ones of the transformation matrices other than the latest one of the transformation matrices based on driving information”];
Claim 8, Line 3, and Claim 18, Line 2: after “in the” and before “high definition map”, add – “three-dimensional”; [“in the three-dimensional high definition map”]
Claim 8, Line 4 and Claim 18, Line 3: after “based on the”, and before “positions and orientation of the photographing device”, add – different --; [“based on the different positions and orientation of the photographing device”];
Claim 8, Line 5, and claim 18, Line 4: after “a position of” and before “at least one of the landmarks in the plurality of two-dimensional images”, delete – the --; [a position of 
Claim 10, Line 3: after “the position of the at least one of the landmarks”, and after “in a form of”, add – “in the plurality of two-dimensional images” --; [the position of the at least one of the landmarks in the plurality of two-dimensional images in a form of];
Claim 15, Line 8: after “orientations and the” and before “positions of the photographing device”, add – “different” --; [orientations and the different positions of the photographing device]
Claim 15, Lines 17-18: after “using covariance matrices indicating deviation” and before “of relative transformation matrices”; delete – “of” --; and add – “with respect to” --; [using covariance matrices indicating deviation with respect to 
Claim 15, Line 18: after “between two of the” and before “transformation matrices”; add – “determined” --; [between two of the determined transformation matrices];
Claim 17, Line 3: after “determined using the”, and before “transformation matrices”; add – “determined” --; [determined using the determined transformation matrices];
Authorization for the Examiners Amendment
Authorization for this examiner’s amendment was given in a telephone interview with Dohyun Ahn on 08/02/2022.
Reasons for Allowance
The allowable subject matter found in the Claims 1 and 15 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows: “correcting, using latest one of the transformation the transformation matrices other than the latest one of the transformation matrices using covariance matrices indicating deviation of relative transformation matrices between two of the transformation matrices; generating a three-dimensional local landmark map of the target area from landmarks in the plurality of two-dimensional images using at least the corrected transformation matrices and the latest one of the transformation matrices; 2updating the three-dimensional high definition map with reference to the three-dimensional local landmark map corresponding to the target area of the three- dimensional high definition map”. 
The closest prior art of reference is Oi et al. (US10599687). Oi is also an information processing device including: a global map acquiring unit that acquires at least a part of a global map representing positions of objects in a real space where a plurality of users are in activity; a local map generating unit that generates a local map representing positions of nearby objects detectable by a device of one user among the plurality of users; and an updating unit that updates the global map based on position data of objects included in the local map. However, Oi does not specifically state a system with "correcting, using latest one of the transformation the transformation matrices other than the latest one of the transformation matrices using covariance matrices indicating deviation of relative transformation matrices between two of the transformation matrices; generating a three-dimensional local landmark map of the target area from landmarks in the plurality of two-dimensional images using at least the corrected transformation matrices and the latest one of the transformation matrices; updating the three-dimensional high definition map with reference to the three-dimensional local landmark map corresponding to the target area of the three- dimensional high definition map”.
Another prior art of reference is Hong (US20060165276). Hong is also system and method for an apparatus and method for estimating a location of a mobile body and generating a map of a mobile body environment using an upper image of the mobile body environment, and a computer readable recording medium storing a computer program for controlling the apparatus. However, Hong does not specifically state “correcting, using latest one of the transformation the transformation matrices other than the latest one of the transformation matrices using covariance matrices indicating deviation of relative transformation matrices between two of the transformation matrices; generating a three-dimensional local landmark map of the target area from landmarks in the plurality of two-dimensional images using at least the corrected transformation matrices and the latest one of the transformation matrices; updating the three-dimensional high definition map with reference to the three-dimensional local landmark map corresponding to the target area of the three- dimensional high definition map".
Both of these references either independently or in combination fail to anticipate or teach “correcting, using latest one of the transformation the transformation matrices other than the latest one of the transformation matrices using covariance matrices indicating deviation of relative transformation matrices between two of the transformation matrices; generating a three-dimensional local landmark map of the target area from landmarks in the plurality of two-dimensional images using at least the corrected transformation matrices and the latest one of the transformation matrices; updating the three-dimensional high definition map with reference to the three-dimensional local landmark map corresponding to the target area of the three- dimensional high definition map" in combination with the other claimed limitations. Therefore, Claims 1 and 15 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        




/RAMI KHATIB/Primary Examiner, Art Unit 3669